DETAILED ACTION
This Action is in consideration of the Applicant’s response on August 11, 2022.  No amendments are made by the Applicant.  Claims 1 – 20, where Claims 1, 8, and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed August 11, 2022 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 2 – 4, 9 – 11, and 16 – 18, the claims comply with the enablement requirement under 35 U.S.C. 112(a).
b)	Regarding Claims 1, 8, and 15, the combination of Poddar and Zhao does not disclose or suggest of “receiving, at the DP accelerator, an artificial intelligence (AI) model that has been previously trained and a set of input data from a host processor.”
c)	Regarding Claims 1, 8, and 15, the combination of Poddar and Zhao does not disclose or suggest of “receiving, at the DP accelerator, a watermark kernel from the host processor.”
d)	Regarding Claims 1, 8, and 15, the combination of Poddar and Zhao does not disclose or suggest of “generate a new watermark by inheriting an existing watermark from a data object of the set of input data or the AI model.”
e)	Regarding Claims 1, 8, and 15, the combination of Poddar and Zhao does not disclose or suggest of “perform an AI inference using the AI model based on the input data to generate output data.”
f)	Regarding Claims 1, 8, and 15, the combination of Poddar and Zhao does not disclose or suggest of “transmitting output data having the new watermark implanted therein to the host processor.”
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), the Applicant’s arguments, in addition to further reading certain aspects of the Applicant’s specification [Para. 0060, watermark can be extracted from the AI model] are persuasive [See Remarks, Pg. 6] and the 112(a) rejections are withdrawn.
2.	With regards to b), the Applicant recites the disputed limitation and broadly argues that each of the references do not disclose the entire limitation when the limitation was rejected under the combination of Poddar and Zhao [See Remarks, Pg. 8].
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Poddar discloses of receiving unmarked and unscrambled weights of the machine learning model [Fig. 2; Para. 015-16].  The unmarked and unscrambled weights of the machine learning model are analogous to the claimed “AI model that has been previously trained.”  Poddar further disclose the receiving of the watermark itself which is analogous to the claimed “set of input data” [Fig. 2, item 206; Para. 0025].  Zhao discloses that a server can comprise a GPU device that is used for accelerated processing of compute kernels for workloads, such as machine learning [Fig. 7; Para. 0002, 0040, 0084-85].  As indicated in the Non-Final Office Action dated May 11, 2022 (hereinafter “Non-Final”), the combination would enable the Poddar system to implement the training phase of the AI model using a plurality of hardware accelerators [See Non-Final, Pg. 5-6].  Therefore, the combination of Poddar and Zhao discloses the claimed limitation.
3.	With regards to c), the Applicant’s rationale appears to be that the term “kernel” or “watermark kernel” is not specifically found in the cited references [See Remarks, Pg. 8, last Para.].
	The Examiner reminds the Applicant that the pending claims must be "given the broadest reasonable interpretation consistent with the specification" [In re Prater, 162 USPQ 541 (CCPA 1969)] and "consistent with the interpretation that those skilled in the art would reach" [In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999)].  Furthermore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPTQ2d 1057 (Fed. Cir. 1993).
	Nothing within the claim specifically describes what a “kernel” or “watermark kernel” entails.  The “watermark kernel” merely appears to be code or instructions that perform the subsequently claimed steps “where kernels (i.e., a predetermined set of (e.g., predefined) functions for execution) are identified to provide functionalities and services to user applications [See PGPub. 2021/0109793; Para. 0046].  
Poddar discloses of performing a “training phase” for the machine learning model where the weights are modified to insert a watermark into the machine learning model [Fig. 3 and 4; Para. 0014, 0017-27].  Poddar further discloses the instruction set that is used to implement these functions [Para. 0014].  Zhao discloses that a server can comprise a GPU device that is used for accelerated processing of compute kernels for workloads, such as machine learning [Fig. 7; Para. 0002, 0040, 0084-85].  As indicated in the Non-Final, the combination would enable the Poddar system to implement the training phase of the AI model using a plurality of hardware accelerators [See Non-Final, Pg. 5-6].  Therefore, the combination of Poddar and Zhao discloses the claimed limitation.
4.	With regards to d), as indicated above, the pending claims must be "given the broadest reasonable interpretation consistent with the specification" [In re Prater, 162 USPQ 541 (CCPA 1969)] and "consistent with the interpretation that those skilled in the art would reach" [In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999)].  Furthermore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPTQ2d 1057 (Fed. Cir. 1993).
	Nothing within the claims indicates how a new watermark is generated by inheriting an existing watermark.  Broadly interpreted, the new watermark can be the same as an existing watermark, but in different contexts, locations, or formats, such as and entered password and a saved password.
Poddar discloses of a watermark to be inserted into the machine learning model [Fig. 2, item 206; Para. 0025].  Poddar further discloses that the watermark has to be subdivided into different portions, or a plurality of watermark bits, to be inserted into the machine learning model [Para. 0025-26].  Therefore, Poddar’s subdivided watermark bits reads on the claimed “generate a new watermark by inheriting an existing watermark from a data object of the set of input data.”
5.	With regards to e), the Applicant’s rationale appears to be that the term “AI inference” is not specifically found in the cited references [See Remarks, Pg. 9, 2nd Para.].
As indicated above, the pending claims must be "given the broadest reasonable interpretation consistent with the specification" [In re Prater, 162 USPQ 541 (CCPA 1969)] and "consistent with the interpretation that those skilled in the art would reach" [In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999)].  Furthermore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPTQ2d 1057 (Fed. Cir. 1993).
Nothing within the claims or the specification suggests that an “AI inference” is anything more than performing a function utilizing the AI model to produce an output [See PGPub. 2021/0109793; Para. 0038, 0059].  There is no specific structure, computation, values, or other features that distinguish over the cited art.
As acknowledged by the Applicant, Poddar discloses of determining how many bits of the weights in each partition should be used for water-marking purposes and the accuracy of the new weights in the machine learning model context is determined using the machine learning model to output a modified machine learning model (performing a function utilizing the AI model to produce an output) [See Remarks, Pg. 9, 2nd Para.].  Therefore, the claims are not distinguishable over the cited art.
6.	With regards to f), the Applicant opines that the weights are not data representing the AI model [See Remarks, Pg. 9, last Para.].  This particular statement and the rationale behind it are unclear to the Examiner, particularly after indicating within the same paragraph that “Poddar discloses after the weights of the machine learning model are watermarked and scrambled, the weights may be securely stored or transferred” [Id.; (emphasis added by Examiner)].  It appears that the Applicant also acknowledges that the weights are data representing the AI model.
Poddar discloses of performing a “training phase” for the machine learning model where the weights are modified to insert a watermark into the machine learning model [Fig. 3 and 4; Para. 0014, 0017-27].  Zhao discloses that a server can comprise a GPU device that is used for accelerated processing of compute kernels for workloads, such as machine learning [Fig. 7; Para. 0002, 0040, 0084-85].  As indicated in the Non-Final, the combination would enable the Poddar system to implement the training phase of the AI model using a plurality of hardware accelerators [See Non-Final, Pg. 5-6].  Therefore, the combination of Poddar and Zhao discloses the claimed limitation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2019/0205508 (hereinafter “Poddar”), in view of PGPub. 2019/0312772 (hereinafter “Zhao”).
7.	Regarding Claims 1, 10, and 18, Poddar discloses of a non-transitory machine-readable medium having instructions stored therein [Fig. 1; Para. 0014], which when executed by a data processing (DP) 
receiving, at the DP  
receiving, at the DP 
executing the watermark kernel within the DP 
generate a new watermark by inheriting an existing watermark from a data object of the set of input data or the AI model [Fig. 2, item 206; Para. 0025-26; generate subdivided watermark bits for insertion from watermark], 
perform an AI inference using the AI model, generating output data [Figs. 3 and 4; Para. 0017-24; modifying the weights and testing the accuracy of the new weights for the machine learning model], and 
implant the new watermark within the output data [Fig. 4; Para. 0025-27; insert watermark bits into partitions with determined weight bits]; and 
transmitting output data having the new watermark implanted therein [Para. 0030; after the weights of the machine learning model are watermarked and scrambled, the weights may be securely stored or transferred as desired] 
	Poddar, however, does not specifically disclose of the hardware architecture where there is a separate accelerator device coupled with a CPU.
	Zhao discloses a system and method for provisioning of hardware accelerator resources [Abstract].  Zhao further discloses that each server node comprises a plurality of GPU devices (DP accelerators) coupled to the processor, system memory, etc., that are used in high-throughput, accelerated processing of compute kernels for workloads, such as machine learning [Fig. 7; Para. 0002, 0040, 0084-85].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Zhao with Poddar since both systems are related to performing training of neural networks.  The combination would enable the training phase of the Poddar system to be implemented using a plurality of hardware accelerators.  The motivation to do so is to improve the processing speed of large scale data analytics such as training neural networks [Zhao, Para. 0002-3, 0040].
8.	Regarding Claims 2, 9, and 16, Poddar, in view of Zhao, discloses the limitations of Claims 1, 8, and 15 above.  Poddar further discloses that implanting the new watermark in the AI model comprises embedding the watermark in one or more nodes of the AI model [Fig. 4; Para. 0026-28; layers comprise of nodes (e.g., partitions)].  Poddar also discloses that the watermark may be generated by any entity and is kept confidential [Para. 0025].  Poddar discloses that the watermark can be extracted from the various nodes of the AI model [Fig. 5; Para. 0031].  Therefore, it would have been an obvious variation that the existing watermark was already embedding the one of the nodes of the AI model. The motivation to do so is to keep the watermark confidential (obvious to one skilled in the art).
9.	Regarding Claims 3, 10, and 17, Poddar, in view of Zhao, discloses the limitations of Claims 2, 9, and 16 above.  Poddar further discloses that the existing watermark is stored in one or more weight variables of the one or more nodes of the AI model [Fig. 4 and 5; Para. 0026-28, 0031].
10.	Regarding Claims 4, 11, and 18, Poddar, in view of Zhao, discloses the limitations of Claims 2, 9, and 16 above.  Poddar further discloses that the existing watermark is stored in one or more bias variables of the one or more nodes of the AI model [Fig. 4 and 5; Para. 0026-28, 0031].
11.	Regarding Claims 5, 12, and 19, Poddar, in view of Zhao, discloses the limitations of Claims 1, 8, and 15 above.  Poddar further discloses that the existing watermark is embedded in the set of input data [Fig. 4 and 5; Para. 0025-28, 0031].
12.	Regarding Claims 6, 13, and 20, Poddar, in view of Zhao, discloses the limitations of Claim 1, 8, and 15 above.  Zhao further discloses that the host processor is a central processing unit (CPU) and the DP accelerator is a general-purpose processing unit (GPU) [Para. 0002].
13.	Regarding Claims 7 and 14, Poddar, in view of Zhao, discloses the limitations of Claim 1 and 8 above.  Zhao further discloses that the host processor and DP accelerator communicate over a link that comprises a peripheral component interconnect express (PCIe) link [Fig.7; Para. 0087].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496